Title: Nicholas P. Trist: Notes on Student Tickets, 1 July 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [Notes on "student tickets"]  [July 1828]
                            
                        
                        
                        
                        If the price of tickets be reduced from $50 to $30 a piece on the student’s taking two
                                whole tickets, what will be the corresponding reduction on his taking one ticket &
                                15/50 of another?
                        The answer is furnished by this proportion
                        Two tickets, are to
                        The reduction operated by them on the price of each, as
                        1 & 15/50, is to
                        The reduction operated by them on the price of the whole ticket.
                        2: 20 :: 1 15/50 : 13
                        This reduction is therefore $13. and the price of the whole ticket under this reduction is $37.
                        The reduction on the price of 15/50 of a ticket is $3.90; and the price of the 15/50 of a ticket under this
                            reduction, is $11.10.
                        ___________________
                        ______________________
                        According to the same principle, the reduction on the prices, consequent upon the student’s taking one whole ticket and two 15/50 will be as follows:
                        On the whole ticket ______ $16.
                        On each of the 15/50 _____ $4.80
                        Price of the whole ticket--$34
                        Price of the 15/50 of a ticket--$10.20
                        _______________
                        _________________
                        So if the student takes two whole tickets and one 15/50
                            of another; and the prices be reduced in proportion to the reduction of $25 established in case of three whole tickets being taken--the prices will be as follows
                        of the whole ticket $30.83
                        of the 15/50 of a ticket $9.25.
                        So if the student takes two whole tickets and two 15/50
                            of a ticket, the prices will be as follows:
                        of the whole ticket $28.40
                        of the 15/50 of a ticket $8.52.
                        _____________________________________________________________________________________________________________________________
                        In the foregoing, I have considered the ticket for Medical Jurisprudence, Political economy &c as the
                            15/50 of a whole ticket, because this is its value as indicated by the price of the fee as originally fixed; and moreover
                            because I am satisfied that when the comparative lab[or] of one of these collateral courses and a regular course is taken
                            into consideration, it is a very liberal allowance.
                        It will be recollected that, according to the original provision of the board, these $15 fees were not to
                            affect the regular fees. Agreeab[ly] to the calculations above submitted, they would be made to affect, and be affected
                            by, them. According to Mr Tucker’s scheme, they would be made to affect the regular fees most seriously; and at the same
                            time remain totally unaffected themselves.
                        ____________________
                        ___________________
                        
                            Recapitulation.
                        
                        If the student take the tickets of one school & one class of another school, the prices [shall]
                            be---of the [whole] ticket, $37.00. of the class ticket, $11.10
                        If he take the tickets of one school & of one class in two other schools, the prices shall be of the
                            school ticket $34.00 of the class tickets, $10.20
                        If he take the tickets of two schools & of one class in another school, the prices shall be--of the
                            school tickets, $38.83; of the class ticket, $9.25.
                        If he take the tickets of two schools & of one class in two other schools, the prices [shall] be--of
                            the whole school ticket, $28.40; of the class ticket $8.52.
                        
                            
                                
                            
                        
                    